Citation Nr: 1507622	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for specific phobia associated with epididymitis, right, with atrophy right testicle, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; which increased the rating for the disability at issue from 10 percent to 30 percent effective November 12, 2008.

In his 2010 substantive appeal (Form 9) the Veteran requested a videoconference Board hearing, which was duly scheduled for June 2011.  Notice of the scheduled hearing was sent to the address then of record.  The Veteran did not report for that hearing, and he has not communicated any continued desire for a Board hearing, so his hearing request is deemed abandoned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its 2009 rating decision, the RO referred to VA treatment records dating from November 20, 2007, to February 3, 2009.  As currently constituted, the record on appeal does not include treatment records from that interval.  Those records should be assembled and associated with the claims file, or it should be clarified as to what records of treatment exist. 

Additionally, the Veteran has indicated his condition was worsening since last evaluated.  A current examination should be accomplished.  

Also on remand, the claims file should be updated to include relevant VA treatment records dating after August 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's relevant VA treatment records dating from November 20, 2007, to February 3, 2009 that as of this writing are not found within the claims file, but were identified as considered in evaluating the Veteran's claim.  If no further records from this interval are located, that fact should be documented, as well as the efforts made to obtain them. 

Any relevant VA treatment records dated after August 2013, also should be associated with the claims file.     

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a VA psychiatric examination to assess the severity of his service-connected "specific phobia associated with epididymitis, right, with atrophy right testicle disability."  The claims file should be made available to the examiner for review.  All indicated tests should be done.  

In performing the evaluation, the examiner is asked to indicate whether symptoms attributed to the "specific phobia" may be distinguished from symptoms of any other psychiatric disability found to be present.  If that distinction is possible, the examiner is asked to identify and describe the severity of the service connected disability symptoms including on the Veteran's activities of daily living, and his ability to work.  If the distinction is not possible, the examiner is asked to describe all the Veteran's psychiatric symptoms, and their severity including on his activities of daily living, and ability to work.  

3.  Then, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

